Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 30, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144094 & (19)(20)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  BRYAN CROTEAU,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                         Justices


  v                                                                  SC: 144094
                                                                     COA: 306856
                                                                     Oakland CC: 2010-113223-NF
  AUTO-OWNERS INSURANCE COMPANY,
          Defendant,
  and
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION and SHERRI LEPOFSKY
           NonParties/Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 14, 2011 order is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion for stay of proceedings is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 30, 2011                   _________________________________________
         t1129                                                                  Clerk